J-A32030-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

M.A.C.,                                        IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                    Appellant

                         v.

P.K.B.,

                    Appellee                   No. 1612 EDA 2014


                Appeal from the Order dated April 24, 2014,
              in the Court of Common Pleas of Lehigh County,
                   Civil Division, at No(s): 2010-FC-0347

BEFORE: PANELLA, OLSON, and FITZGERALD,* JJ.

JUDGMENT ORDER BY OLSON, J.;                        FILED JANUARY 20, 2015

      M.A.C. (“Father”) appeals from the order entered April 24, 2014, that

held him in contempt of the custody order dated April 17, 2012, and

awarded P.K.B. (“Mother”) sole legal custody of the parties’ child, X.K.C.

(“Child”). We vacate and remand.

      Prior to these contempt proceedings, Father and Mother had joint legal

custody of Child. On January 14, 2014, Mother filed a petition for contempt.

Mother did not request sole legal custody of Child as a sanction for Father’s

contempt.   The trial court did not notify Father that it could alter the

custodial arraignment if it found him in contempt.      On April 24, 2014, the

trial court granted the contempt petition and awarded Mother sole legal

custody of Child.    This timely appeal followed.    Father and the trial court

complied with Pennsylvania Rule of Appellate Procedure 1925.



* Former Justice specially assigned to the Superior Court.
J-A32030-14


      Father contends that his right to due process was violated when the

trial court failed to provide notice that it may alter the parties’ custodial

arrangement if it found him in contempt. We review a trial court’s finding of

contempt, and sanctions it imposes, for an abuse of discretion. See G.A. v.

D.L., 72 A.3d 264, 269 (Pa. Super. 2013) (citation omitted).

      In Langendorfer v. Spearman, 797 A.2d 303, 308-309 (Pa. Super.

2002), this Court held that the trial court violated the father’s due process

rights in modifying legal custody of a child where the contempt petition did

not seek a change in the parties’ custodial arrangement and there was no

prehearing notice that the issue of custody would be considered at the

contempt hearing.      As noted by the trial court in the case sub judice,

Mother’s contempt petition made no request for a change in custody, and no

prehearing notice regarding custody was provided.        Trial Court Opinion,

6/30/14, at 3. The trial court concedes that, in the absence of prehearing

notice that custody could be altered if it found Father in contempt, it erred

by awarding Mother sole legal custody.        Id.   We agree.     Pursuant to

Langendorfer and Choplosky v. Choplosky, 584 A.2d 340 (Pa. Super.

1990), which the trial court relied upon in its Rule 1925(a) opinion, the trial

court erred by awarding Mother sole legal custody without providing Father

appropriate notice.   We therefore vacate the April 24, 2014 order and

remand for further proceedings consistent with this judgment order.

      Order vacated. Case remanded. Jurisdiction relinquished.


                                     -2 -
J-A32030-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/20/2015




                          -3 -